Citation Nr: 1716613	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent prior to October 7, 2014, and greater than 70 percent from October 7, 2014, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2014, the Board denied the Veteran's claim for an increased rating for PTSD and remanded the claim for TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran appealed the August 2014 denial of the PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Partial Remand (JMR) filed by representatives of both parties, vacating the Board's decision with regard to the denial of the claim for increased rating for PTSD and remanding the claim to the Board for further proceedings consistent with the JMR.  

Thereafter, in March 2016, the Board remanded both issues for additional development.  Subsequently, in a June 2016 rating decision the Appeals Management Center (AMC) granted an increased rating for the Veteran's PTSD, effective October 7, 2014.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was last provided a VA examination for his service-connected PTSD in October 2014.  At that time, he was employed at a store, working three days (about 27 hours) per week for the previous year, and also was taking multiple college classes.  Based on these activities, the examiner concluded that it was less likely than not that the Veteran was totally unemployable due to his service-connected PTSD.  The examiner specifically cited to the Veteran's ability of working in a physical labor position and that his ability to complete certain school activities (such as reading, homework, papers, assignments, quizzes, and tests) also would translate into viable employment options.

The prior March 2016 remand directed that the Veteran be provided with a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  In May 2016, the Veteran returned a completed form and therein indicated that he had not been working since 2014 and that his attempts to study business in college resulted in failing his courses due to multiple absences as a result of hospitalizations and anxiety.

Since the last VA mental health examination, the evidence indicates that the Veteran has stopped working and taking classes due, at least in part, to his service-connected PTSD.  As both the increased rating and TDIU claims are based on the Veteran's level of occupational functioning and there is evidence of potentially worsening functioning since the last VA examination, the Board concludes that a VA examination is necessary to evaluate the current severity of the Veteran's PTSD disability and the effect that disability has on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records from June 2016 to the present.

2.  Thereafter, schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  The claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner specifically is requested to discuss the effects of the service-connected PTSD on the Veteran's social and occupational functioning.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

